Foster, J.
The defendant is charged with an offence under the first clause of § 1 of St. 1866, c. 253, by which it is made *569punishable to kill a calf less than four weeks old “ for the purpose of sale.” It was not necessary to allege in the indictment that he knew the calf to be less than four weeks old. Under this clause, as under the laws against the sale of intoxicating liquor or adulterated milk, and many other police, health and revenue regulations, the defendant is bound to know the facts and obey the law, at his peril. Such is the general rule where acts which are not mala in se are made mala prohibiia from motives of public policy, and not because of their moral turpitude or the criminal intent with which they are committed. 8 Greenl. Ev. § 21. Commonwealth v. Boynton, 2 Allen, 160. Commonwealth v. Barren, 9 Allen, 489. Commonwealth v. Waite, 11 Allen, 264.
Under the next clause of the same section, the offence is not the killing of the calf, but “ knowingly ” selling, or having in possession with intent to sell, the meat of a calf killed when less than four weeks old; and this language makes the defendant’s knowledge essential to be alleged and proved. The legislature saw fit to make the man who kills or causes to be killed a calf for the purposes of sale, at all events punishable, if the animal was less than four weeks old, but to punish the man who sells veal, only in case he knows it to have been killed when under four weeks old.
The words of the indictment charge that the defendant killed the calf at Groton, “ with the intent then and there the meat of said calf to sell, he the said Benjamin Raymond then and there well knowing that said calf he as aforesaid killed was then and there less than four weeks old.” This language seems sufficiently to allege the defendant’s knowledge, if it were necessary to do so.
Nor was it material to allege or prove the use which the purchaser intended to make of the veal. The legislature has seen fit to prohibit altogether the killing for sale of calves under four weeks old, because the ordinary results of such a traffic are injurious to the public health. If we were of a different opinion, We should still think this a matter of defence, and that the offence is well enough described by using words substantially the same with those which the legislature has employed. The *570cases are few and exceptional in which an indictment which does this will be held to be insufficient.
It also alleges an intent to sell within this Commonwealth, to wit, at Groton. Besides, neither the words nor the purposes of the statute indicate that the legislature intended to limit the protection of the public health to the inhabitants of Massachusetts, and to permit an injurious traffic with the rest of mankind. The language used, “ with the intent to sell,” we regard as ex-„ actly equivalent to the language of the statute, “ for the purpose of sale.” “ With an intent ” and “ for a purpose ” are expressions almost absolutely identical in meaning. Under the liquor law, in Gen. Sts. c. 86, §§ 42, 49, they are so used. If the defendant killed the calf with the intent to sell its meat, he did it in part at least for that purpose, whatever other purposes or intentions may have existed in his mind.

Exceptions overruled.